 Case 3:18-cr-04217-LAB Document 271 Filed 10/08/20 PageID.1863 Page 1 of 3




1
2
3
4
5
6
7
8
                         UNITED STATES DISTRICT COURT
9
                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    CASE NO. 18cr4217-LAB-1
12                                  Plaintiff,
                                                  ORDER DENYING MOTION FOR
13                     vs.                        REDUCTION OF SENTENCE
14                                                [Dkt. 261]
     JESUS ALFREDO RAMIREZ,
15                              Defendant.
16
17         On June 12, 2020, a jury convicted Jesus Alfredo Ramirez of conspiracy
18   to distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846.
19   That offense carried a mandatory minimum sentence of 10 years. Accounting
20   for Ramirez’s possession of a firearm, credible threats of violence, importation
21   of methamphetamine, use of a minor, and role in the offense, the guidelines
22   recommended a life sentence, while the government recommended 360
23   months imprisonment. The Court imposed a total custodial sentence of
24   240 months, followed by supervised release for life.
25         Ramirez suffers from diabetes, which may heighten his risk of serious
26   complications from COVID-19. He asks the Court to release him to home
27   confinement until “the threat of contracting the virus in prison has subsided,” at
28   which time he would return to custody. Although Ramirez properly exhausted


                                            -1-
 Case 3:18-cr-04217-LAB Document 271 Filed 10/08/20 PageID.1864 Page 2 of 3




1    his administrative remedies and narrowly tailored his request to match his
2    concerns, his leadership role in a drug distribution conspiracy, his threats of
3    violence, and his involvement of his minor child in drug distribution compel the
4    conclusion that his release would endanger the public. The Motion is DENIED.1
5          Under 18 U.S.C. § 3582(c)(1)(A), a court may modify a defendant’s term
6    of imprisonment for “extraordinary and compelling reasons.” The defendant
7    must first petition the BOP to file the motion on his behalf, but if the BOP takes
8    no action within 30 days of the petition, the defendant may file the motion
9    himself. The Court has discretion to modify the defendant’s term of
10   imprisonment after reconsidering the factors set forth in 18 U.S.C. § 3553(a).
11         Ramirez exhausted his administrative remedies. More than 30 days
12   before filing his Motion, he submitted an Inmate Request to Staff seeking home
13   confinement and enumerating his health concerns. Mot. Appendix, Dkt. 261-1
14   at 5. The document appears to have been signed by a Bureau of Prisons staff
15   member the next day. Id. But the Government disregards the Inmate Request
16   entirely. Instead, it references an unnamed Bureau of Prisons official’s denial
17   that Ramirez submitted any such request. Between Government counsel’s
18   unsubstantiated argument and Ramirez’s documentary evidence, the Court
19   credits the latter. Ramirez fulfilled his administrative exhaustion obligation by
20   requesting home confinement and waiting 30 days for the warden to take
21   action. Dkt. 264-1; 18 U.S.C. § 3582(c)(1)(A).
22
     1
23     The Court can deny a motion in this case even through the pending appeal
     divests the Court of jurisdiction over it. See Fed. R. Crim. P. 37 (permitting
24
     deferral, denial, or indicative ruling on “timely motion . . . for relief that the court
25   lacks authority to grant because of a[ pending] appeal”); see also Mendia v.
26
     Garcia, 874 F.3d 1118, 1121 (9th Cir. 2017) (interpreting Fed. R. Civ. P. 62.1
     to permit indicative ruling without party’s explicit request), citing U.S. v.
27   Maldonado-Rios, 790 F.3d 62, 64-65 (1st Cir. 2015) (adopting same rule in
28   criminal context).



                                             -2-
 Case 3:18-cr-04217-LAB Document 271 Filed 10/08/20 PageID.1865 Page 3 of 3




1          On the merits, though, the Court finds the § 3553(a) factors continue to
2    support the imposition of Ramirez’s original sentence. His offense—conspiracy
3    to distribute methamphetamine—is unquestionably serious. Dkt. 228. And both
4    the offense and his actions in support of it reveal the danger he poses to the
5    public. He was a leader in a conspiracy to distribute several kilograms of
6    methamphetamine (over 51,000 kilograms in converted drug weight), he
7    possessed firearms while threatening violence to achieve the conspiracy’s
8    goals, and he involved his minor son in the distribution scheme. See id. A two-
9    year stretch of good behavior in prison isn’t enough to demonstrate that he’s
10   turned over a new leaf or that he can be safely confined with family members
11   without again trying to involve them in criminal activity. Upon reevaluation, the
12   § 3553(a) factors support Ramirez’s continued confinement—especially the
13   need to protect the public from further crimes.
14         Ramirez hasn’t demonstrated reasons “extraordinary and compelling”
15   enough to warrant releasing him to home confinement, even for a limited
16   period. The Court accepts that Ramirez’s health concerns are serious and
17   genuine, but those concerns can’t overcome the recent and substantial danger
18   he posed to the public before he was taken into custody. The Motion is
19   DENIED.
20
21         IT IS SO ORDERED.
22
23   Dated: October 8, 2020
24                                           HONORABLE LARRY ALAN BURNS
25                                           Chief United States District Judge
26
27
28



                                          -3-
